Citation Nr: 1402782	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-44 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for hypothyroidism, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng

INTRODUCTION

The Veteran had active duty service from July 1979 to November 1989 and from March 1990 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted increased the rating for hypothyroidism from 10 to 30 percent, effective December 31, 2008.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified at a hearing before the Board at the RO (Travel Board) in February 2013; a transcript is of record.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran was afforded a VA examination in April 2012, the examiner noted his assertion that the "severity of his symptoms due to s/c hypothyroidism warrant a 100% evaluation of disability."  In response to the question whether the Veteran currently had findings, signs or symptoms attributable to a hypothyroid condition, the examiner answered "no" and thus did not identify any related symptoms such as muscular weakness, emotional instability, mental sluggishness, mental disturbance, weight gain, sleepiness, and bradycardia.  However, at the February 2013 Travel Board hearing, the Veteran testified to sleepiness/sleeplessness, muscle weakness, and anxiety.  He further testified that his symptoms have worsened.  In a statement received in February 2013, the Veteran mentioned weight gain.  In light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  

In addition, there are outstanding treatment records.  The April 2012 examiner reviewed records on CPRS (a computer program which is not available to the Board) and cited to several entries that do not appear to be of record.  Moreover, the Veteran testified at the February 2013 hearing that he was last seen at the VA in the early summer, which would date his medical visit to the summer of 2012.  The most current VA treatment report of record is from February 2010.  In light of the remand reasons above, updated private treatment records, if any, should be obtained as well.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain and associate with the claims file treatment records located in CPRS, especially those referenced in the April 2012 VA examination report.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for hypothyroidism since December 2011.  After securing the necessary release, obtain these records and updated VA treatment records.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, preferably an endocrinologist, to determine the current severity of his service-connected hypothyroidism.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all symptoms attributable to the Veteran's service-connected hypothyroidism, which includes fatigability, constipation, mental sluggishness and disturbance, muscular weakness, weight gain, cold intolerance, cardiovascular involvement, bradycardia and sleepiness. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


